Exhibit 10.33

 

Modification to 2008 Performance Based Award Agreements

 

All 2008 Performance Based Award Agreements include a provision regarding
pro-ration of the share award in the event of certain types of termination of
employment.  In particular, if the employee’s employment terminates as a result
of retirement, disability or death, or if the company terminates the employee
without cause, then the employee is entitled to a pro-rata portion of the shares
earned based on the number of days the employee was employed by Hexcel during
the two-year performance period divided by 730.  In the case of the company’s
senior executives, this provision also applies if the senior executive
terminates his employment as a result of good reason.

 

Effective as of January 1, 2009, all of these Performance Based Award Agreements
were modified to change the pro-ration formula such that the employee is
entitled to a pro-rata portion of the shares earned based on the number of
months the employee was employed by Hexcel during the two-year performance
period divided by 24.  An employee is considered to have been employed for a
particular month if he worked one or more days in such month.

 

--------------------------------------------------------------------------------